\i\\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F COLUMBIA

) JAN -3 2014
MAUR!CE JACKsoN, ) C'€rk. u.s. o¢srricc a d
l BE"K"'~'PTCY Courtsn
Plain:iff, )
)
v. ) Civil Action N0.
> 1419-7
wlLLiAi\/i K. SUTER, er al_, )
)
Defendants. )
)
MEM0RANDUM oPlNloN

Plaintiff brings this action against the Clerk of the Supreme Court of the United States,
among others, alleging that the defendants denied him access to the courts in violation of rights
protected under the First and Fourteenth Amendments to the United States Constitution. See
Compl. at i. Generally, plaintiff asserts that defendants prevented the timely filing of his
petition for a writ of certiorari, see z`d_ at 4-5, and he demands injunctive relief as well as

monetary damages, z`d. at 7.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers See In re Marin, 956 F.2d
339, 340 (D.C. Cir.), cert. denz`ed, 506 U.S. 844 (1992). Furthemiore, insofar as the plaintiff
demands compensatory damages, the defendants are absolutely immune from suit. The absolute
judicial immunity afforded to judges. see Sindram v. Suda, 986 F.Zd 1459, 1460 (D.C. Cir. 1993)

("Judges enjoy absolute judicial immunity from suits for money damages for all actions taken in

5

the judge’s judicial capacity, unless these actions are taken in the complete absence of all
jurisdiction."), extends to court clerks performing "tasks that are an integral part of the judicial

process." Ial. at 1460-61.

The Court will grant the plaintiff s application to proceed in forma pauperis and will
dismiss the complaint. See 28 U.S.C. §§ 19l5(e)(2)(B), 19 An Order consistent with

this Memoraiidum Opinion is issued separately

DATE:

z C/LV/ Un\ied siaiesi)i.=~,iri¢t.iuag@